 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONEISHA NEIL, Deceased, THROUGH                 No. 1:17-cv-00256-LJO-SKO
      HER SUCCESSOR IN INTEREST
12    LATISHA CYPRIAN; LATISHA
13    CYPRIAN, Individually,
                                                       ORDER DIRECTING THE CLERK TO
                                                       TERMINATE DEFENDANT GARY
14                   Plaintiff,                        CARVALHO
          vs.
15    DAN PARK, NADENE GALAS,                          (Doc. 67)
      RICHARD BAUM, CHRISTOPHER
16    CHILLES, and GARY CARVALHO
      Individually; and DOES 1–50, Jointly and
17    Severally
18                   Defendants.
19

20
            On February 22, 2019, the parties filed a stipulation of dismissal of Defendant Gary
21
     Carvalho, with prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A). (Doc. 67.)
22
            In relevant part, Rule 41(a)(1)(A) provides as follows:
23

24          [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
            dismissal before the opposing party serves either an answer or a motion for
25          summary judgment; or (ii) a stipulation of dismissal signed by all parties who have
            appeared.
26
     Fed. R. Civ. P. 41(a)(1)(A). “The plaintiff may dismiss some or all of the defendants, or some or
27
     all of his claims, through a Rule 41(a)(1) notice,” and the dismissal “automatically terminates the
28
 1   action as to the defendants who are the subjects of the notice.” Wilson v. City of San Jose, 111

 2   F.3d 688, 692 (9th Cir. 1997).

 3            Because the parties filed a stipulation of dismissal with prejudice under Rule

 4   41(a)(1)(A)(ii), this case has automatically terminated as to Defendant Gary Carvalho. Fed. R. Civ.

 5   P. 41(a)(1)(A). Accordingly, the Clerk of Court is directed to TERMINATE Defendant Gary

 6   Carvalho.

 7            This case shall remain OPEN pending resolution of Plaintiff’s case against the remaining

 8   defendants.

 9
     IT IS SO ORDERED.
10

11   Dated:      February 25, 2019                               /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
